GRAHAM, Judge.
Defendant has expressly abandoned his assignment of error based upon exceptions to the court’s refusal to allow his motions for judgment of nonsuit. His remaining assignments of error challenge the admission of certain testimony admitted for corroborative purposes, and a mention of this testimony by the trial judge in summarizing the evidence in his charge to the jury.
The challenged testimony is a statement by the State’s witness Jesse Paul Holloman that “I got in my car and drove out to the road and Mabel Coley told me that the defendant was down there getting in the car.” Mabel Coley had previously testified; however, defendant contends that Holloman’s statement did not corroborate any of her testimony and that it should have been excluded as hearsay evidence. The court instructed the jury to consider the statement only as corroborative evidence, if they found that it did corroborate. Thus, the question of whether the statement actually corroborated the testimony of Mabel Coley was properly left to the jury. We see no error in the admission of the statement as corroborative evidence.
*216Moreover, the statement complained of was competent as substantive evidence since it was part of the res gestae. “ ‘Exclamations or declarations spontaneously evolved by the event and relevant to the inquiry are a part of the res gestae, and testimony thereof is competent as an exception to the hearsay rule.’ 3 Strong, N.C. Index 2d, Evidence § 35, and cases cited.” State v. Goines, 273 N.C. 509, 513, 160 S.E. 2d 469, 472.
The evidence indicates that Mrs. Coley saw defendant run from the store toward the waiting car, heard Mrs. Holloman calling excitedly to her son, and saw Mr. Holloman run toward his car. Mrs. Coley’s statement to Mr. Holloman that defendant was getting in the waiting car was clearly a natural and spontaneous utterance, prompted by the excitement of the moment, and made contemporaneously with the defendant’s escape from the scene of the alleged offense. As such, the statement was admissible.
No error.
Chief Judge Mallard and Judge Hedrick concur.